                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JAMES M. BROADHEAD,                            )
AIS #224802,                                   )
                                               )
            Plaintiff,                         )
                                               )
  v.                                           )       CASE NO. 2:19-CV-51-WHA
                                               )
OFFICER WIGGINS, et al.,                       )
                                               )
            Defendants.                        )

                                           ORDER

        On January 22, 2019, the Magistrate Judge entered a Recommendation (Doc. #3)

 to which no objections have been filed. Upon an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

       1.    The Recommendation of the Magistrate Judge is ADOPTED.

       2.    The motion for leave to proceed in forma pauperis filed by the Plaintiff (Doc.

2) is DENIED.

       3. This case is dismissed without prejudice for the Plaintiff’s failure to pay the full

filing fee upon the initiation of this case.

       A separate Final Judgment will be entered.

       DONE this 14th day of February, 2019.



                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
